Exhibit 10.1

FIRST AMENDED AND RESTATED SCHEDULES

TO FOURTH AMENDED AND RESTATED OMNIBUS AGREEMENT

A Fourth Amended and Restated Omnibus Agreement was executed as of October 30,
2017 (the “Fourth Amended and Restated Omnibus Agreement”), among Andeavor, on
behalf of itself and the other Andeavor Entities, Tesoro Refining & Marketing
Company LLC, Tesoro Companies, Inc., Tesoro Alaska Company LLC, Andeavor
Logistics LP and Tesoro Logistics GP, LLC. Capitalized terms not otherwise
defined in this document shall have the terms set forth in the Fourth Amended
and Restated Omnibus Agreement.

The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to
Section 9.12 of the Fourth Amended and Restated Omnibus Agreement, such amended
and restated Schedules shall replace the prior Schedules as of the date hereof
and shall be incorporated by reference into the Fourth Amended and Restated
Omnibus Agreement for all purposes.

[Signature Page Follows]



--------------------------------------------------------------------------------

Executed as of November 8, 2017.

 

ANDEAVOR By:   /S/ GREGORY J. GOFF   Gregory J. Goff   President and Chief
Executive Officer

 

TESORO REFINING & MARKETING COMPANY LLC By:   /S/ GREGORY J. GOFF   Gregory J.
Goff   President

 

TESORO COMPANIES, INC. By:   /S/ GREGORY J. GOFF   Gregory J. Goff   President

 

TESORO ALASKA COMPANY LLC By:   /S/ GREGORY J. GOFF   Gregory J. Goff  
President

Signature Page 1 of 2 to

First Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement



--------------------------------------------------------------------------------

ANDEAVOR LOGISTICS LP By:   Tesoro Logistics GP, LLC,   its general partner

 

By:   /S/ STEVEN M. STERIN   Steven M. Sterin   President and Chief Financial
Officer

 

TESORO LOGISTICS GP, LLC By:   /S/ STEVEN M. STERIN   Steven M. Sterin  
President and Chief Financial Officer

Signature Page 2 of 2 to

First Amended and Restated Schedules to Fourth Amended and Restated Omnibus
Agreement



--------------------------------------------------------------------------------

Schedule I

Pending Environmental Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

The soil and groundwater on the southern central portion of the site near the
24-inch crude oil line have been impacted with hydrocarbons from a release from
the line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement dated as of December 6, 2013 (“Carson Assets Indemnity Agreement”),
among the Partnership, the General Partner, Tesoro Logistics Operations LLC (the
“Operating Company”) and TRMC, supersede in their entirety the environmental
indemnification provisions of Article III of the Fourth Amended and Restated
Omnibus Agreement, except as otherwise expressly provided in the Carson Assets
Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Fourth Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None.



--------------------------------------------------------------------------------

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE: Andeavor, Tesoro Alaska, TRMC, the Partnership and the General
Partner are subject to a pending consent decree with the United States
Environmental Protection Agency and the Department of Justice pursuant to which
injunctive relief will be ordered with respect a number of refineries (the “2016
Environmental Consent Decree”).

ANCHORAGE AND FAIRBANKS TERMINALS: Andeavor, Tesoro Alaska, TRMC, the
Partnership and the General Partner are subject to the pending 2016
Environmental Consent Decree pursuant to which injunctive relief will be ordered
with respect a number of refineries.

The indemnification obligations of the Andeavor Entities under Section 3.1(a) of
the Fourth Amended and Restated Omnibus Agreement with regard to the 2016
Environmental Consent Decree are limited as provided in Schedule IX.

For Martinez Assets Contribution Agreement listed on Schedule VII:

Andeavor, Tesoro Alaska, TRMC, the Partnership and the General Partner are
subject to the 2016 Environmental Consent Decree.

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

The environmental indemnification provisions in Article VI of the Sponsor Equity
Restructuring Agreement dated August 13, 2017 (“SERA”) between Andeavor,
Andeavor Logistics LP and Tesoro Logistics GP, LLC supersede in their entirety
the environmental indemnification provisions of Article III of the Fourth
Amended and Restated Omnibus Agreement, other than Section 3.5(b), and shall be
the exclusive provisions for all indemnification obligations relating to the
subject matter of the indemnities so provided in Article VI of the SERA.

For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:

 

  1. In July 2016, the US EPA and the U.S. Department of Justice announced a
$425 million settlement with TRMC, including the TRMC Anacortes Refinery, in
relation to violations of the Clean Air Act. The settlement (the Consent Decree)
with the U.S. Department of Justice requires that the storage tanks be added to
the Refinery’s LDAR program and be monitored regularly for leaks. Some valve
locations are difficult to monitor and may require relocation nearer to grade.
These locations have been identified and will be addressed when the tanks are
taken out of service during inspections. Per the Consent Decree, the Refinery
must install closed-purge, closed-loop, or closed-vent samplers at all storage
tanks by 2021. According to facility representatives, there are 42 tanks left to
retrofit.



--------------------------------------------------------------------------------

  2. The recent Consent Decree with the U.S. Department of Justice has required
that the Refinery perform a BWON (Benzene Waste Operations National Emission
Standards for Hazardous Air Pollutants) Audit to recalculate the Total Annual
Benzene amount and the total benzene emitted under the 2 Mg per year exemption.
During this process, the Refinery determined that it exceeded the 2 Mg exemption
and reported the exceedance to NWCAA in the 2016 Annual Compliance Certification
air operating permit.



--------------------------------------------------------------------------------

Schedule II

Environmental Matters

For Initial Contribution Agreement set forth on Schedule VII:

1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.

2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Andeavor’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.

3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.

4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Andeavor’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.

5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Andeavor’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Andeavor is indemnified by the
previous owner for Investigation and remediation obligations.

6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Andeavor’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.

7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.



--------------------------------------------------------------------------------

For Amorco Contribution Agreement set forth on Schedule VII:

1. The soil and groundwater on the site of the Tankage, as defined in the Amorco
Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.

2. Any environmental violation or contamination due to SHPL, as defined in the
Amorco Contribution Agreement, being underground prior to the Closing Date.

For Long Beach Contribution Agreement listed on Schedule VII:

1. Any environmental violation or contamination, as defined in the Long Beach
Contribution Agreement, prior to the Closing Date.

2. Any anomalies in the Pipeline System that require repair as discovered by the
first internal line inspection of any portion of the Pipeline System for which
TRMC is notified in writing prior to the First Deadline Date.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Fourth Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Fourth Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

1.  Nikiski Terminal. Subsurface soil and groundwater has not been assessed at
this facility. There have been no historic releases that have prompted a soil
and groundwater investigations. The area within the tank containment berms was
lined with low-permeability soils in the early 1990s. The loading rack, fuel
filters and piping manifolds are above concrete secondary containment.

2.  Anacortes Light Ends Rail Facility and planned diesel truck rack areas.
Subsurface soil and groundwater has not been assessed at this area of the
Anacortes refinery. There have been no historic releases that have prompted a
soil and groundwater investigation.

3.  Anacortes Storage Facility. Historic tank overtopping events and tank bottom
corrosion releases have impacted soil and groundwater in the shore tank area of
the Anacortes refinery. Groundwater near the shore tanks is monitored for
natural attenuation. Groundwater between the tanks and the nearby shoreline has
not been characterized, however the hydrocarbon concentrations in this area is
not expected to be a threat to human health or the environment.

4.  Martinez Refinery LPG Loading Area. Past waste disposal and hydrocarbon
releases have impacted areas surrounding the Martinez Refinery LPG loading rack,
pad and tanks. Areas north and northeast of the rack were used for past waste
disposal. There are documented intra-refinery pipeline releases in the north and
western boundaries of the LPG rack concrete pad. The refinery plans to excavate
and cap the nearby waste disposal area in 2017. The pipeline releases are being
remediated as part of the overall Martinez refinery cleanup. Soil and
groundwater directly beneath the loading rack, propane tanks and truck pad have
not been sampled.

5.  Tesoro Alaska Pipeline.

 

  •   The pump station for the Tesoro Alaska Pipeline is adjacent to the Kenai
Refinery Lower Tank Farm. Multiple historic tank and buried pipeline releases
have impacted soil and groundwater in the area; however there are no documented
releases from the pipeline pump station. The soil and groundwater surrounding
the pump station is considered characterized and undergoing groundwater
monitoring and treatment.

 

  •   A pipeline release in 2001 resulted in soil, groundwater and surface water
impacts in an undeveloped area of the Kenai Peninsula. The quantity of the
release is not known. Soil surrounding the release was excavated and stockpiled
at the Kenai Refinery while groundwater and surface water were remediated
on-site. The Alaska Department of Environmental Conservation issued a No Further
Action letter for this cleanup effort in 2008. There are no other known release
sites on the pipeline between the Kenai Refinery and Anchorage.



--------------------------------------------------------------------------------

  •   Historic spills and releases have impacted the Anchorage #1 terminal,
including past releases from the Tesoro Alaska Pipeline receiving station.
Groundwater remediation monitoring is ongoing across the Anchorage #1 terminal.
In addition, a soil vapor venting system is being installed to address a flame
suppressant compound detected in soils near the receiving station control room.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE:

Area of significant groundwater and soil impacts: (1) lower tank farm
groundwater impact source area including 1988 jet fuel release and unknown light
products release in area of Tank 63, (2) process unit historic releases from
oily water sewer system including releases from failed grout in subsurface sewer
hubs, (3) groundwater issues generally 35 to 40 feet below ground surface and
groundwater impacts in three water-bearing zones below refinery and off-site and
(4) possible contributor to refinery-wide groundwater impacts.

ANCHORAGE AND FAIRBANKS TERMINALS:

Pursuant to the Contribution, Conveyance and Assumption Agreement effective as
of July 1, 2016 (the “Alaska Assets Contribution Agreement”), among Tesoro
Logistics LP, a Delaware limited partnership (the “Partnership”), Tesoro
Logistics GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), Tesoro Logistics Operations LLC, a
Delaware limited liability company (the “Operating Company”), Tesoro Alaska
Company LLC, a Delaware limited liability company (“TAC”) and Tesoro
Corporation, a Delaware corporation (“Tesoro”), TAC contributed 100% of the
limited liability company interests (the “TAT Interests”) in Tesoro Alaska
Terminals LLC, a Delaware limited liability company (“TAT”), to the General
Partner, the General Partner contributed 100% of the TAT Interests to the
Partnership, and the Partnership contributed 100% of the TAT Interests to the
Operating Company, all on the terms and conditions set forth in that
contribution agreement.

Prior to the date of the Alaska Assets Contribution Agreement, TAT acquired
certain assets defined as the “Anchorage and Fairbanks Terminals” in the Alaska
Assets Contribution Agreement from Flint Hills Resources Alaska, LLC pursuant to
an Asset Purchase Agreement, dated November 20, 2015 (the “Flint Hills APA”), by
and between Flint Hills Resources Alaska, LLC and TAC. As described in the Flint
Hills APA, the following liabilities existed at the Anchorage and Fairbanks
Terminals prior to the closing of the transactions contemplated under the Flint
Hills APA:

Anchorage Terminal:

 

  1. Deviations reported under Anchorage Air Permit No. AQ0235TVP03, Issue Date:
April 2, 2014, Effective Date: May 2, 2014.



--------------------------------------------------------------------------------

  •   Flint Hills Resources Alaska, LLC did not submit a report as required
under Condition 68 based upon defects listed in Condition 6.3 discovered during
the out of service inspection conducted on T-4216 during July 2014. The
deviation report covering this incident is set out in the Flint Hills Resources
Alaska, LLC deviation report dated January 29, 2015.

 

  •   Flint Hills Resources Alaska, LLC did not report all emissions or
operations that exceed or deviate from the requirements of its permit within 30
days of the end of the month in which the excess emission or deviation occurred.
The deviation report covering this incident is set out in the Flint Hills
Resources Alaska, LLC deviation report dated January 29, 2015.

 

  •   Flint Hills Resources Alaska, LLC did not perform preventative maintenance
in accordance with 40 CFR Subpart ZZZZ within 365 days of effective date on EU
IDs 7, 8, and 9. The maintenance was performed 2 days after that date. The
deviation report covering this incident is set out in the Flint Hills Resources
Alaska, LLC deviation report dated July 30, 2014.

 

  •   Flint Hills Resources Alaska, LLC did not report all emissions or
operations that exceed or deviate from the requirements of this permit within 30
days of the end of the month in which the excess emissions or deviation
occurred. The deviation report covering this incident is set out in the Flint
Hills Resources Alaska, LLC deviation report dated January 29, 2015.

 

  •   On April 10, 2014. ADEC issued Flint Hills Resources Alaska, LLC a letter
of Acceptance of the Anchorage Facility Compliance Certificate, and identified 4
deviations from the air permit.

 

  2. In a letter dated July 22, 2015, the ADEC indicated that the Anchorage
Terminal Oil Discharge Prevention and Contingency Plan needed the additional
information specified in the July 22, 2015 letter to be submitted in order for
the plan renewal to be approved. On September 2, 2015, the facility submitted
the requested information and is awaiting ADEC approval.

 

  3. On May 15, 2015 Flint Hills Resources Alaska, LLC received a notice of
failure to pay Air Quality fees relating to Air Permit No. AQ0235TVP03. Those
fees were paid on June 2, 2015.

 

  4. In a letter dated October 1, 2015, ADEC approved the facility’s request for
a waiver of secondary containment, subject to the terms of the letter, until
March 31, 2016.

 

  5. On July 24, 2014 ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the July 22, 2014 Anchorage Facility Jet Fuel release.

 

  6. On April 21, 2014, ADEC issued a letter to Flint Hills Resources Alaska,
LLC advising it that Flint Hills Resources Alaska, LLC is a responsible party
under Alaska law for the April 20, 2014 gasoline release.



--------------------------------------------------------------------------------

Fairbanks Terminal:

 

  (i) In a letter dated May 29, 2015, ADEC detailed items that needed correction
related to ADEC’s May 19, 2015 inspection of the terminal and its Oil Discharge
Prevention and Contingency Plan. The facility has submitted a response to ADEC
and is working with the agency to correct the identified items.

 

  (ii) On April 24, 2014 ADEC advised Flint Hills Resources Alaska, LLC that the
Primary Response Action Contractor is no longer an ADEC approved and registered
contractor. Therefore, Flint Hills Resources Alaska, LLC’s Fairbanks Facility
Oil Discharge Prevention and Contingency Plan was out of compliance and needed
amendment.

 

  (iii) Two underground storage tanks are located at the Fairbank Terminal, both
of which are used to store heating oil. One underground storage tank was removed
from the Purchased Site prior to Flint Hills Resources Alaska, LLC’s leasehold.

 

  (iv) Asbestos materials has been identified and are known to be located at the
Anchorage Facility in the following locations:

 

Material Type

  

Location(s)

  

EPA Category

Gray Caulk

(10% Chrysotile)

   Fire Pump Room, Warehouse    Category II

Sheetrock

(4% Chrysotile)

   Boiler Room, Warehouse    Category II

Brown Insulation

(5% Chrysotile)

   Heat Exchanger Building    Category I

Window Caulk

(3% Chrysotile)

   Warehouse    Category II

Gray Mastic

(10% Chrysotile)

   Concrete Pad Near Tank 4136    Category II

Black Mastic

(6% Chrysotile)

   Concrete Pad Near Tank 4136    Category II

Black Mastic

(17% Chrysotile)

   Exchanger on West Side of Asphalt Tank Farm    Category II

Black Mastic

(6% Chrysotile)

   Piping located near railroad tracks on Ocean Dock Road.    Category II

Black Mastic

(20% Chrysotile)

   Piping on side of Tank 4263, East Tank Farm    Category II

White Insulation

(60% Chrysotile)

   Piping on side of Tank 4263, East Tank Farm    Category I

Mastic/Insulation

(20% Chrysotile)

   Top skirt of Tank 4263, East Tank Farm    Category I

Mastic

(15% Chrysotile)

   Sections of buried pipelines    Category II

In the Flint Hills APA, Flint Hills Resources Alaska, LLC noted that it had no
knowledge of other asbestos-containing material currently located at the sites
purchased by TAT. However, Flint Hills Resources Alaska, LLC noted that asbestos
material has been removed in the past during renovation and/or demolition work
at the purchased sites.



--------------------------------------------------------------------------------

Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that it has no
knowledge of polychlorinated biphenyls (“PCB”) material or equipment containing
PCBs existing at the purchased sites. Flint Hills Resources Alaska, LLC,
however, noted that it understands that PCBs may have been present under prior
lessees operations of the sites but has no direct knowledge of this.

Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that it
understands “disposal areas” to include areas where Hazardous Materials have
been Released. See Section 3.11(h) of Seller Disclosure Schedule under the Flint
Hills APA for Flint Hills Resources Alaska, LLC’s knowledge regarding disposal
areas on the Purchased Sites. In addition, a significant amount of fill material
was used to augment the elevation and stability of the soils beneath the
Anchorage facility. This fill included debris and materials such as such as
wood, metal, and concrete. Flint Hills Resources Alaska LLC stated in the Flint
Hills APA that it has no knowledge that the fill material contained Hazardous
Materials when it was placed on the site.

Flint Hills Resources Alaska, LLC stated in the Flint Hills APA that:

 

  1. On July 24, 2014 ADEC issued a letter to Flint Hills Resources Alaska, LLC
advising that Flint Hills Resources Alaska, LLC is a responsible party under
Alaska law for the July 22, 2014 Anchorage Facility Jet Fuel release.

 

  2. On April 21, 2014, ADEC issued a letter to Flint Hills Resources Alaska,
LLC advising it that Flint Hills Resources Alaska, LLC is a responsible party
under Alaska law for the April 20, 2014 gasoline release.

 

  3. In a letter dated July 22, 2015, ADEC indicated that the Anchorage Terminal
Oil Discharge Prevention and Contingency Plan needed the additional information
specified in the July 22 letter to be submitted in order for the plan renewal to
be approved. On September 2, 2015, the facility submitted the requested
information and is awaiting ADEC approval.

Flint Hills Resources Alaska, LLC assumed all environmental liabilities known at
the time the Purchased Facilities were acquired from Williams in 2004.

For Martinez Assets Contribution Agreement listed on Schedule VII:

MARTINEZ TANKAGE:

The following pending refinery notices of violation:

 

  1. Notice issued April 16, 2013 by the Bay Area Air Quality Management
District (“BAAQMD”) related to liquid discovered on internal floating roof of
Tank 870;

 

  2. Notice issued February 11, 2014 by BAAQMD related to a leaking PV valve on
Tract 3 VRS Tank 613; and

 

  3. Notice issued August 12, 2014 by BAAQMD related to a  1⁄2 inch gap at well
sliding cover on Tank 692.



--------------------------------------------------------------------------------

Existing soil and groundwater contamination has been identified and is being
managed under existing programs and agreements by TRMC and third parties, within
three (3) solid waste management units located on Tract 3 of the “Licensed
Premises” (as defined in the November 21, 2016 License Agreement between TRMC
and the Operating Company)Anacortes, on which the crude oil, feedstock and
refined product storage tankage are situated, with such waste management units
being identified as areas within red or green boundary lines on the WMU HAZARD
MAP-Orientation Unit Or System Overall General Sheets, as reflected on the
Golden Eagle Refinery Plat, Drawing Number 020-DA-518-001, as copy of which is
shown below.

 

LOGO [g476918ex10_3.jpg]

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

None. The environmental indemnification provisions in Article VI of the Sponsor
Equity Restructuring Agreement dated August 13, 2017 (“SERA”) between Andeavor,
Andeavor Logistics LP and Tesoro Logistics GP, LLC supersede in their entirety
the environmental indemnification provisions of Article III of the Fourth
Amended and Restated Omnibus Agreement, other than Section 3.5(b), and shall be
the exclusive provisions for all indemnification obligations relating to the
subject matter of the indemnities so provided in Article VI of the SERA.



--------------------------------------------------------------------------------

For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:

 

  1. The transfer piping on the wharf has not been reviewed for risk of surge.
In the event of misalignment during cargo operations or accidental valve closure
on vessel or shore there is a potential to overpressure the transfer piping. A
surge study will be conducted and any required modifications will be undertaken.

 

  2. There is a seep of oil through the north secondary containment dike for
Tanks 6 and 7 and into the adjacent storm water swale. Absorbent booms are
placed at intervals in the swale to contain the oil. Any oil that makes its way
to the wastewater treatment facility can be managed at the flume. Additional
information about the seep, as well as investigation efforts to determine the
source, was provided in a memo from Pacific Groundwater Group. Investigation
efforts have not yet identified the source of the seep. TRMC personnel have
reported the seep to the Washington State Department of Ecology Industrial
Section.

 

  3. The tank containment dikes are coated with asphalt and roofing tar and the
asphalt coating is deteriorating on many of the dikes, vegetation is
encroaching, and some minor sloughing was noted. If not maintained, further
erosion may occur to containment dikes and there are potential compliance risk
related to 40 CFR 121, SPCC, and WAC 173-180-320. A tank containment dike
erosion control program is in place but needs to be accelerated to mitigate
erosion issues over next three years.

 

  4. Certain floating roof deck fittings do not meet the requirements of
Refinery MACT Subpart CC for storage tanks. According to TRMC representatives,
seals/gaskets need to be replaced on 27 tanks in the Assets covered by the 2017
Anacortes Contribution Agreement.

 

  5. Per the Consent Decree mentioned in Schedule 1, the Refinery must install
closed-purge, closed-loop, or closed-vent samplers at all storage tanks by 2021.
According to facility representatives, there are 42 tanks left to retrofit in
the Assets covered by the 2017 Anacortes Contribution Agreement.

 

  6. Several out-of-service assets are included in the drop, including 17 tanks,
the asphalt loading rack, pipelines, the red dye shed, and lead shed areas. TRMC
has indicated a total of 17 out-of-service tanks (Tanks 34, 46, 47, 48, 55, 62,
88, 89, 90, 95, 98, 99, 110, 147, 159, 232, and 249).

 

  7. Propane and butane vessels were observed to potentially not have drain-away
protection that is sized and configured for one-half the largest vessel. A
release should be able to drain away from the vessels to prevent further
releases, explosions, and fires.



--------------------------------------------------------------------------------

Schedule III

Pending Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

None.

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None.

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE: None.

ANCHORAGE AND FAIRBANKS TERMINALS: None.

For Martinez Assets Contribution Agreement listed on Schedule VII:

None.



--------------------------------------------------------------------------------

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

The Additional Indemnification provisions in Article VI of SERA supersede in
their entirety the indemnification provisions of Section 3.5(a) of the Fourth
Amended and Restated Omnibus Agreement, and shall be the exclusive provisions
for all indemnification obligations relating to the subject matter of the
indemnities so provided in of Section 3.5(a) of the Fourth Amended and Restated
Omnibus Agreement.

For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:

None



--------------------------------------------------------------------------------

Schedule IV

Section 4.1(a): General and Administrative Services

 

(1) Executive management services of Andeavor employees who devote less than 50%
of their business time to the business and affairs of the Partnership, including
stock based compensation expense

 

(2) Financial and administrative services (including, but not limited to,
treasury and accounting)

 

(3) Information technology services

 

(4) Legal services

 

(5) Health, safety and environmental services

 

(6) Human resources services

Section 4.1(c)(vii): Other Reimbursable Expenses

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

None.



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None.

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE: None.

ANCHORAGE AND FAIRBANKS TERMINALS: None.

For Martinez Assets Contribution Agreement listed on Schedule VII:

None.

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

None.

For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:

None.



--------------------------------------------------------------------------------

Schedule V

ROFO Assets

 

Asset

  

Owner

Nikiski Dock and Storage Facility (Nikiski, Alaska)

A single-berth dock and storage facility located at the Kenai Refinery that
includes five crude oil storage tanks with a combined capacity of approximately
930,000 barrels, ballast water treatment capability and associated pipelines,
pumps and metering stations. The dock and storage facility receives crude oil
from marine tankers and from local production fields via pipeline and truck, and
also delivers refined products from the refinery to marine vessels.

   Tesoro Alaska

Jal NGL Terminal (Lea County, New Mexico)

A terminal that receives, stores, and ships various light hydrocarbon products
or natural gas liquids (“NGLs”) via truck, rail, and pipeline. Primary storage
at the Jal NGL Terminal consists of four large NGL storage caverns, with
combined storage capacity of approximately 562,000 barrels, that are connected
to the Enterprise Products Partners L.P. (“Enterprise”) MAPL system connecting
NGL hubs at Conway, Kansas and Mt. Belvieu, Texas. Brine ponds are available on
site to support product movement in and out of the storage caverns. The terminal
also includes 17 storage tanks with a combined shell storage capacity of
approximately 15,000 barrels, and loading and unloading capacity of up to 6,000
bpd, utilizing either a three-bay truck rack or a rail loading facility located
on the Texas-New Mexico Railroad that has 16 loading spots.

   Western Refining Company, LP



--------------------------------------------------------------------------------

Schedule VI

Existing Capital and Expense Projects

For Initial Contribution Agreement listed on Schedule VII:

Expense Projects

None.

Capital Projects

1. That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream. This
project has been completed.

2. That certain project AFE# 112120005 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline. This
project has been completed.

3. That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.

4. That certain project AFE# 104100015-M at the Mandan refinery, to update the
truck rack sprinkler system. This project has been completed.

5. That certain project number AFE# 122120002 (TCM Idea# 2010113017) at the
Mandan refinery, to upgrade the rack blending hydraulic system to
reduce/eliminate inaccurate blends at the load rack.

6. That certain project number TCM Idea # 2011433001 at the Mandan refinery, to
move the JP8 to new bay and have three bays for loading product across the rack.
This project has been cancelled.

7. That certain project number TCM Idea # 2011432602 at the Stockton terminal,
install a continuous vapor emission monitor on the vapor recovery unit for
compliance with air quality regulations.



--------------------------------------------------------------------------------

For Amorco Contribution Agreement listed on Schedule VII:

Expense Projects

All major expense projects that are within the scope of open Work Orders as of
the applicable Closing Date.

Capital Projects

1. That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.

2. That certain project related to AFE# 112100001 at the Amorco terminal, which
installs a jet mixer system for crude lab testing.

For Long Beach Contribution Agreement listed on Schedule VII:

Expense Projects

1. Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.

2. Costs related to substantial repair or replacement project scheduled for 2012
and 2013 for the pipeline segments in the portion of the Southern California
Edison right-of-way area immediately adjacent to the marine terminal to address
corrosion, and include IO# 3021407 titled “SCA Wilmington Edison Reroute” and
IO# 3021749 titled “SCA. Edison Reroute 24 inch, 16 inch, 14 inch”.

Capital Projects

1. That certain project related to AFE# 072104079LBT titled “UG Piping – LBT”
related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079LBT (i.e. a second phase UG Piping project) that would occur
on or before the end of year 2015.

2. That certain project related to the TCM Idea# 2012433432 AFE# 125120020
titled “LBT Berth 84a Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.

3. That certain project related to the TCM Idea# 2012433433 AFE# 125120021
titled “LBT Berth 86 Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.



--------------------------------------------------------------------------------

4. Any remaining costs of those certain projects related to the leak detection
on the Terminal and Terminal Pipelines which are substantially complete and
include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE# 117110002, and AFE#
125120002.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

Expense Projects

None.

Capital Projects

Any capital costs or expenses that may be incurred for the installation of a
custody transfer meter related to the AFE# 125120017 titled “CROF Custody
Transfer Meter and Station”.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

Expense Projects

Expenses associated with the API 653 internal inspection, the Carson Crude
Terminal Tank 401 (AFE# 13E1219120001BP/WBS 19125.E012.975) scheduled to start
in November 2013, including without limitation, cleaning of such Tank (including
any waste removal) and any repairs to such Tank required as a result of such
inspection.

Capital Projects

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

Expense Projects

1. All 2013 and 2014 costs related to AFE# 136104215BP-M (PRISM ID 32503) for a
partial replacement of Rhodia Sulfuric Acid Line 29 will be reimbursed by TRMC
to cover the 2014 expenditure of $1.1 million for line neutralization, the pig
run and tie-ins. Subject to confirmation with the refinery on exact outage
dates, the bulk of this cost will be incurred in March and April.

2. All 2013 costs or 2013 carry-over costs related to AFE# 13E1012000002BP-M12 &
13E1012000002BP-M5 PRISM ID 32518 (under the 2013 AFE # 13E1012000002BP) for the
Manual Entry Corrosion Program at Terminal 2 will be reimbursed by TRMC. All
2014 costs will be covered by the Partnership’s 2013 budget.



--------------------------------------------------------------------------------

3. All remaining 2013 inspection and repair costs related to AFE#
13E1012000002BP-M2 (PRISM ID 32549) associated with the Marine Terminal 2 – TK
218 – API 653 Internal Inspection only (not including repairs at this point)
will be reimbursed by TRMC. TRMC shall review and approve the tank repair scope
and review inspection reports to prevent unnecessary upgrades or “urban
renewal.”

4. All remaining 2013 inspection and repair costs related to AFE#
13E1212000001-M (PRISM ID 31418) associated with the Marine Terminal 2 – TK 205
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”

5. Remaining expenses related to AFE# 13E1179000001-M (PRISM ID 32040) to
upgrade PLC systems in the LA Basin will be reimbursed by TRMC.

6. All remaining 2013 inspection and repair costs related to AFE#
13E1212000002-M (PRISM ID 31419) associated with the Marine Terminal 2 – TK 217
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”

7. All remaining expenses related to AFE# 136104222BP-M (PRISM ID 32556)
associated with the Pipeline OQ Verification will be reimbursed by TRMC.

8. All remaining 2013 inspection and repair costs related to AFE#
13E1012000006-M (PRISM ID 31409) associated with the Carson Products – TK VH1 –
API 653 Inspection only (not including repairs at this point) will be reimbursed
by TRMC. TRMC shall review and approve the tank repair scope and review
inspection reports to prevent unnecessary upgrades or “urban renewal.

Capital Projects

1. Maintenance capital expenditures related to that certain AFE# 136104194BP-M
(PRISM ID 32480) at Terminal 2 to replace all fire water piping at Berths 76, 77
and 78 areas of Terminal 2 in Long Beach, CA with new piping. This project will
also replace all associated valves, fixtures, monitors, and fire-fighting
accessories.

2. Maintenance capital expenditures related to that certain TCM Idea# 2013434229
(PRISM ID 25829) at Terminal 2 to replace the existing bladder type foam tank
with two atmospheric tanks and foam skids located at either end of the facility
along with new piping to support the installation.



--------------------------------------------------------------------------------

3. Maintenance capital expenditures related to that certain TCM Idea# 2013434243
(PRISM ID 20054) at Terminal 2 to replace the existing loading arms at T2’s
Berth 77 and 78. The current parts are so old that they are no longer readily
available, so in order to properly maintain this equipment to minimize down-time
for repairs, these arms should be replaced with the newest models.

4. All capital expenditures related to that certain AFE# 136104077BP-M (PRISM ID
32481) for MOTEMS dock side piping upgrades at Terminal 2.

5. Maintenance capital expenditures related to that certain AFE# 145120008
(PRISM ID 32560) at Terminal 2 to replace the main 12kV electrical switchgear
that experienced electrical damage due to several factors: nearing its equipment
service life, component degradation, exposure to the elements. The main copper
busbar component of the switchgear was recently replaced and dipped in epoxy
coating. However, during the repairs, cracks on the insulation of the main
horizontal operating bus were discovered. The exterior enclosure is slowly
showing signs of corrosion and the glastic insulation materials are degrading.

6. Upon TRMC’s approval to complete the following projects, all capital costs
incurred to connect the Los Angeles Wilmington and Carson refinery systems, as
well as the crude and product pipeline systems: TCM Idea# 2013434786, AFE#
132110022-M (TCM Idea# 2013434419), TCM Idea# 2013434788, AFE# 132110023-M (TCM
Idea# 2013434417), AFE# 132110025-M (TCM Idea# 2013434418), AFE# 132110030-M
(TCM Idea# 2013434420), AFE# 132110031-M (TCM Idea# 2013434784), TCM Idea#
2013434785 and AFE# 132110026 (TCM Idea# 2013434137).

7. Upon TRMC’s approval to complete the project, all capital costs related to
the project at Terminal 2 targeted to reduce Andeavor’s demurrage cost due to
barge delivered additive alternative, under AFE# 132110024-M (TCM Idea#
2013434220).

8. All capital costs related to AFE# 131907046, the implementation of an
equivalent solution using Andeavor ECC 6 MOC module, including necessary
configuration changes and customization of interfaces to be completed and
executed in line with other transformation projects identified as part of
integrating other BP assets such as TMS5 to DTN Guardian3, Load Tracker, etc. in
the Logistics area.

9. All capital costs related to AFE# 131907047. As a part of the BP Carson
Tranche 1 Contribution Agreement, Andeavor acquired Maximo, i-Maintain, Maximo
Mobile and Primavera. These applications are used for scheduling and managing
routine maintenance tasks and planning capital projects (Primavera). These
business functions will be transitioned to SAP PM (using GWOS) and a TSO
instance of Primavera. This initiative should be performed in line with Maximo
to SAP PM transformation project and with other logistics and refining projects.



--------------------------------------------------------------------------------

10. All capital costs related to AFE# 131907045. This project, in conjunction
with Andeavor’s acquisition of the BP Carson City Refinery, is designed to
transition and successfully integrate the Southwest’s Logistics Mechanical
Integrity Inspection System Information Technology assets into the Andeavor
Information Technology application landscape.

For West Coast Assets Contribution Agreement listed on Schedule VII:

Expense Projects

1. Nikiski Terminal. Tesoro Alaska shall reimburse the Partnership Group for any
costs or expenses incurred by the Partnership Group to reinstate water supply to
the Operating Company’s Nikiski Terminal in connection with the water
suppression system.

2. Anacortes Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:

 

  •   to determine the adequacy of fire water at the facility;

 

  •   with respect to any modifications needed to be made to fire water system
to provide adequate fire water; and

 

  •   for relocation of the knockout drum, if relocation is required.

3. Anacortes Storage Facility

 

  •   TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group to restore Tank 135 to API 653 specifications.
TRMC shall be deemed to be the generator of all hazardous waste and other waste
removed from Tank 135 in connection with such cleaning and restoration and shall
be responsible for all obligations arising as the generator of such hazardous
waste and other waste.

 

  •   TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for decommissioning and repair of sewer lines
for Tanks 165 and 166.

4. Martinez Light Ends Rail Facility. TRMC shall reimburse the Partnership Group
for any costs and expenses incurred by the Partnership Group:

 

  •   to determine the adequacy of fire water at the facility; and

 

  •   with respect to any modifications needed to be made to fire water system
to provide adequate fire water.

5. Martinez Clean Products Truck Rack. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:

 

  •   if required to supplement data currently available in the baseline
inspections records in order to properly document corrosion, to carry out new
tank corrosion inspections on Tanks 777, 778 and 890, as well as any repairs
resulting from such inspections to meet API 653 standards; and



--------------------------------------------------------------------------------

  •   with respect to Tank 777, the tank berm size and tank proximity evaluation
scheduled to completed by year-end 2014, as well as any required adjustments
resulting therefrom.

6. Martinez Light Ends Storage. If required to supplement data currently
available in the baseline inspection records in order to properly document pipe
integrity, TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for inspections and analyses conducted to
confirm baseline pipe integrity by year-end 2014, as well as any repairs arising
from defects identified through such inspections.

7. Tesoro Alaska Pipeline

 

  •   Andeavor shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out the repairs and tests identified
in the Coffman Engineers report dated May 8, 2014, including the planned
hydro-test in 2015 and any resulting repairs therefrom.

 

  •   Andeavor shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out repairs identified pursuant to
the inspection on the Tesoro Alaska Pipeline as a result of the inspection
scheduled to begin June 30, 2014.

Capital Projects

Martinez Capital Projects

1. All capital costs related to AFE# 127100012—Design, procure, and install
Biodiesel Blending Facility at existing Martinez Tract 3 Truck Loading Rack.

2. All capital costs related to AFE# 132100017— Martinez gasoline loading rack
filtration.

3. All capital costs related to AFE# TBD regarding Fall Protection for Top
Loading Tank Cars and Trucks.

4. All capital costs related to AFE# 132100017 regarding the installation of a
new Tract 3 Gasoline Loading Rack Filtration System to replace the existing
rental units.

5. All capital costs related to AFE# PTS 12475 regarding LPG Tank Car Loading
Rack Improvements.

6. All capital costs related to AFE# TBD regarding the installation of a system
to add ExxonMobil additives to gasoline at the Tr. 3 truck loading rack.

7. All capital costs related to AFE# 145110009 regarding the implementation of
Tesoro Alaska Pipeline mainline delivery strainer.



--------------------------------------------------------------------------------

Alaska Capital Projects

1. All capital costs related to AFE# 125100055—Additive reservoir tank and
pumping system for the Nikiski Terminal truck loading rack.

2. All capital costs related to AFE# 125110005—Fabrication and installation of a
skid-mounted clay treatment system at the Tesoro Alaska Pipeline Port of
Anchorage delivery facility.

3. All capital costs related to AFE# 125110007— Provision of inline strainers
upstream of the Kenai Pump station pipeline pumps and upstream of the Anchorage
receiving station control valve.

4. All capital costs related to AFE# 124100034—Purchase and installation of
(5) IP CCTV Cameras, and security video monitoring station for Tesoro Alaska
Pipeline Anchorage control room (located at the Port of Anchorage Industrial
Park), MLV 7 on Northern Lights Blvd, and the ASIG Filter Building located at
Ted Stevens International Airport.

5. All capital costs related to AFE# 145110002 regarding the installation of
semi-deep cathodic protection wells, a new rectifier and electrical service at
the Tesoro Alaska Pipeline.

6. All capital costs related to AFE# 124100030 regarding new CCTV monitoring
system at the Nikiski Terminal.

7. All capital costs related to AFE# 145120005 regarding a new cathodic
protection anode bed and rectifier for the Nikiski Terminal.



--------------------------------------------------------------------------------

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

Capital Projects

TRMC shall reimburse the Partnership Group for:

1. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following piping systems projects: AFE# 136104160BP (TCM Idea#
2013218160), TCM Idea# 2013212538, TCM idea# 2013212540 and TCM Idea#
2013212539. For any such projects listed above in this section 1 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.

2. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following instrumentation and control projects: AFE#
154100014 (TCM Idea# 2014217001), TCM Idea #2014217008, AFE# 136104169BP (TCM
Idea# 2013218169), AFE# 136104190BP (TCM Idea# 2013218190), TCM Idea#
2013212558, and TCM Idea # 2014217023. For any such projects listed above in
this section 2 that are required to maintain safe operation of the Assets, the
Partnership shall determine the final project scope in its sole discretion.

3. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank improvements: TCM Idea# 2014217135 (tk 56), TCM
Idea# 2013212585 (tk 1), TCM Idea# 2014217132 (tk 90), TCM Idea# 2014217133 (tk
11), TCM Idea# 2013212575 (tk 34), TCM Idea # 2013212587 (tk 35), TCM Idea#
2013212588 (tk 10), TCM Idea# 2013212589 (tk 58), TCM Idea# 2013212592 (tk 39),
TCM Idea# 2013212593 (tk 968), TCM Idea# 2013212595 (tk 60), TCM Idea#
2013212596 (tk 69), TCM Idea # 2013212597 (tk 57), TCM Idea# 2013212599 (tk 51).
For any such projects listed above in this section 3 that are required to
maintain safe operation of the Assets, the Partnership shall determine the final
project scope in its sole discretion.

4. All capital costs related to the repair or replacement of brick structure
piping supports, with the scope of repairs to be developed in 2016 and the
execution of such repairs to be completed in 2017.

5. All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment to be completed prior to year end 2016. An action plan will be
developed to address recommendations identified through the assessment. The
program is expected to commence in 2016 and will be executed over a 4-year
period.

6. All capital costs related to the multi-phase upgrade or replacement of tank
level measurement and transmitter instruments, upon mutual consent of TRMC and
the Partnership of the scope for the multi-year project. Notwithstanding the
foregoing, the Partnership in its



--------------------------------------------------------------------------------

sole discretion shall determine the final scope of any element of the tank level
instrument upgrade project required to maintain safe operation of the Assets.
TRMC’s reimbursement to the Partnership Group for capital costs incurred during
the Term to complete the tank level instrument upgrade or replacement project
shall not exceed $15,000,000 in the aggregate.

Expense Projects

1. With respect to the Remaining Pipeline 88 Interest (as defined in the 2015
Line 88 and Carson Tankage Contribution Agreement listed on Schedule VII), TRMC
shall reimburse the Partnership for any costs and expenses associated with
curing any anomalies identified by the August 2015 in-line inspection thereof.

2. With respect to the Tankage (as defined in the 2015 Line 88 and Carson
Tankage Contribution Agreement listed on Schedule VII), as well as the land on
which such Tankage is located, TRMC shall reimburse the Partnership for any
costs and expenses associated with any liabilities, costs and expenses that
might be imposed upon the Partnership as operator of the Tankage and which
relate to the environmental condition of the land on which the Tankage is
located and surrounding lands, including but not limited to any
government-imposed fines or remediation costs and natural resource damages, but
excluding (i) any liabilities, costs and expenses that arise from any releases
or discharges of hydrocarbons or other substances from the Tankage after the
date hereof or (ii) any liabilities, costs and expenses that arise from
negligent acts or omissions or willful misconduct of the Partnership and its
agents, contractors and representatives.

3. Until the later of (i) November 12, 2020 or (ii) the completion of any
repairs identified by any applicable non-invasive or external inspections that
occurred prior to such date, TRMC shall reimburse the Partnership Group for any
costs and expenses incurred by the Partnership Group to restore any tank
included in the 2015 Line 88 and Carson Tankage Contribution Agreement listed on
Schedule VII to API 653 or API 510 specifications that are identified through
the Partnership Group’s non-invasive or external inspections.

4. During the term (including any extension thereof) of the Carson II Storage
Services Agreement, dated as of November 12, 2015, by and among TRMC, the
General Partner, the Partnership and the Operating Company (the “Carson II
Storage Agreement”), TRMC shall reimburse the Partnership Group for any costs
and expenses incurred by the Partnership Group to restore any tank included in
the 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII to API 653 or API 510 specifications, as determined by the results of the
first scheduled internal inspection of any such tank after the date hereof (the
“First Internal Inspection”). TRMC shall be deemed to be the generator of all
hazardous waste and other waste removed from any such tanks in connection with
such cleaning and restoration and shall be responsible for all obligations
arising as the generator of such hazardous waste and other waste.

 

  a) TRMC and the Operating Company shall mutually agree on the inspection
schedule and the duration of such inspections so as to minimize disruption
within the Wilmington and Carson refinery systems, with TRMC having the right to
approve the final inspection schedule.



--------------------------------------------------------------------------------

  b) If TRMC fails to renew the Carson II Storage Services Agreement, prior to
November 12, 2022, in accordance with the terms thereof, the Partnership Group
may elect to accelerate API 653 or API 510 inspections prior to the expiration
of the Carson II Storage Agreement.

5. Notwithstanding Sections 3 and 4 above, the parties agree that the following
tanks included in the 2015 Line 88 and Carson Tankage Contribution Agreement
listed on Schedule VII have been inspected, cleaned, and repaired to ensure
compliance with API 653 or API 510 standards within the 24 months prior to the
date of that Contribution Agreement, and are excluded from the reimbursement
requirements listed above unless such actions fail to meet such compliance
standards due to the negligence of TRMC:

 

Tank Number

  

Year of Last
Inspection

53    2013 87    2013 41    2013 4    2013 88    2013 5    2013 24    2013 325
   2013 326    2013 45    2014 65    2014 89    2014 276    2014 289    2014 303
   2014 340    2014 50    2014 302    2014 138    2014 139    2014 289    2015
65    2015 969    2015 40    2015 955    2015 194    2015



--------------------------------------------------------------------------------

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE:

Capital Projects

TAC shall reimburse the Partnership Group for:

 

  1. Upon mutual consent on project scope between TAC and the Partnership, TAC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following instrumentation and control projects: AFE# 2012217023
(TCM Idea# 137100002), TCM Idea# 2014216018, TCM Idea# 2007002425. For any such
projects listed above in this section 1 that are required to maintain safe
operation of the Assets, the Partnership shall determine the final project scope
in its sole discretion.

 

  2. All capital costs related to the assessment and upgrade or replacement of
tank level measurement and transmitter instruments, upon mutual consent of TAC
and the Partnership of the scope for the multi-year project. Notwithstanding the
foregoing, the Partnership in its sole discretion shall determine the final
scope of any element of the tank level instrument upgrade project required to
maintain safe operation of the Assets.

 

  3. All capital costs related to installation of tank liners during first API
653 inspection cycle to bring each tank into conformance with Alaska Department
of Environmental Conversation standards.

 

  4. All capital costs related to the assessment and necessary upgrades of
cathodic protection system including:

 

  •   Additional anode ground beds

 

  •   Additional surface distributed anodes

 

  •   Additional amperes of cathodic protection for on-grade storage tanks

 

  •   Under tank monitoring systems

The program is expected to commence in 2016 and will be executed over a 3-year
period.

 

  5. All capital costs related to internal inspection, assessment and repair of
Tank 11 internal floating roof.

Expense Projects

 

  1. The parties agree that Tank 37 included in the Alaska Assets Contribution
Agreement listed on Schedule VII have been inspected, cleaned, and repaired to
ensure compliance with API 653 or API 510 standards within the 24 months prior
to the date hereof, and are excluded from the reimbursement requirements listed
above unless such actions fail to meet such compliance standards due to the
negligence of TAC.



--------------------------------------------------------------------------------

  2. Any costs or expenses related to:

 

  •   Completion of pressure relief documentation, expected to be complete by
year-end 2016.

 

  •   Completion of area classification plans per NEC 500.4, expected to be
complete by year-end 2017.

ANCHORAGE AND FAIRBANKS TERMINALS:

Capital Projects

TAC shall reimburse the Partnership Group for:

 

  1. All capital costs related to:

 

  a) Anchorage Terminal

 

  •   Installation of permanent fire water pipeline supports with proper
coating; expected to be complete by year-end 2017.

 

  •   Assessment, evaluation and potential replacement of two deep anode ground
beds (No. 2 and No. 5); expected to be completed within cathodic protection
program by year-end 2018.

 

  •   Installation of third tank floor on Tank 4236 with either new cathodic
protection system or an El Segundo system; expected to be complete by year-end
2020.

 

  •   Assessment and upgrades to add access platforms and roof protection to
east side filter vessels; expected to be complete by year-end 2017.

 

  b) Fairbanks Terminal

 

  •   Assessment, evaluation and potential replacement of two deep anode ground
beds and installation of two new rectifiers to allow ground beds to be operated
independently; expected to be completed within cathodic protection program by
year-end 2018.

Expense Projects

 

  1. Any costs or expenses related to:

 

  a. Anchorage Terminal

 

  •   Inspection and assessment of buried product pipeline; expected to be
complete by year-end 2017.

 

  •   Assessment of manual operation of rail car sump tankage; expected to be
complete by year-end 2017.

 

  b. Fairbanks Terminal—Any costs or expenses related to:

 

  •   Arc flash assessment; expected to be complete by year-end 2017.

Relief valve sizing and selection assessment; expected to be complete by
year-end 2017.



--------------------------------------------------------------------------------

For Martinez Assets Contribution Agreement listed on Schedule VII:

Capital Projects

TRMC shall reimburse the Partnership Group for:

1. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following secondary containment projects identified for Tract 3
and Tract 6: AFE# 127100010 (TCM Idea# 2007000713), TCM Idea# 2012211027. In
addition, TRMC shall reimburse the Partnership for any additional capital costs
or expenses that are associated with the regulatory mandated validation of
secondary containment volumes for the Spill Prevention Controls and
Countermeasures Plan. For any such projects listed above in this section 1 that
are required to maintain safe operation and compliance of the Assets, the
Partnership shall determine the final project scope in its sole discretion.

2. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank repairs, improvements and new build projects:
AFE# 152100015 (TCM Idea# 2007000694), TCM Idea# 2007000701, TCM Idea#
2009001043, TCM Idea# 2012211055, TCM Idea# 2012211056, TCM Idea# 2012211080,
TCM Idea# 2012211082, TCM Idea# 2013211049, TCM Idea# 2013211073, TCM Idea#
2014211011, TCM Idea# 2014211038, TCM Idea# 2014211040. For any such projects
listed above in this section 2 that are required to maintain safe operation and
compliance of the Assets, the Partnership shall determine the final project
scope in its sole discretion.

3. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the Avon Warf Upgrade project (MOTEMS), AFE# 077100030 (TCM Idea#
2007001314), and the Avon Wharf Pipeline Surge Protection project, AFE #
154100001 (TCM Idea # 2012211075). In addition, TRMC shall reimburse the
Partnership for any additional capital costs or expenses that are determined to
be required to bring the Avon Wharf into compliance with MOTEMS at the time of
the commencement of service of the replacement Wharf, but not for future MOTEMS
that may be imposed after the replacement Wharf is approved and permitted for
operation. For any such projects listed above in this section 3 that are
required to maintain safe operation and compliance of the Assets, the
Partnership shall determine the final project scope in its sole discretion.

4. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following miscellaneous projects: TCM Idea# 2007001600, TCM
Idea# 2014211008. For any such projects listed above in this section 4 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.

5. All capital costs related to the replacement and associated initial
permitting requirements of the Marine Vapor Control System.



--------------------------------------------------------------------------------

6. All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment. An action plan will be developed to address recommendations
identified through the assessment. The program is expected to commence in 2017
and will be executed over a 4-year period.

7. All capital costs and expenses that may be associated with the Asset
Retirement Obligations with respect to the existing Avon Wharf and its berths
(but not including any future costs of demolition and retirement of the
structures on the replacement Wharf now being constructed).

8. All capital costs and expenses that may be associated with the removal of
abandoned pipelines in the Licensed Premises, but only to the extent that such
abandoned pipelines have never been used to provide services under the Martinez
Storage Services Agreement and such pipelines are then required to be removed
pursuant to applicable law, regulation or governmental order.

9. All capital costs and expenses related to the Getty pipeline thermal
expansion assessment and potential relocation of the pipeline above ground, per
refinery inspection recommendation.

10. All capital costs and expenses related to the assessment and potential
repairs to underground storm water piping.

Expense Projects

1. The parties agree that the following tanks included in the Martinez Assets
Contribution Agreement listed on Schedule VII have been inspected, cleaned, and
repaired to ensure compliance with API 653 or API 510 standards within the 24
months prior to the date of that Contribution Agreement, or the next scheduled
tank inspection falls beyond the year 2036, and such tanks are excluded from the
reimbursement requirements listed in Section 5.1(a) of this Agreement, unless
such actions fail to meet such compliance standards due to the negligence of
TRMC.

 

Tank Number

026 258 517 601 612 641 690 701 702 709 710 711



--------------------------------------------------------------------------------

For Assets owned by Western Refining, Inc. and Western Refining Logistics LP and
their subsidiaries prior to the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

None, except as provided under the SERA, which and shall be the exclusive
provisions for all such matters provided in the SERA.



--------------------------------------------------------------------------------

For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:

Capital Projects

TRMC shall reimburse the Partnership Group for:

 

  1. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following gasoline blending unit projects identified: TCM Idea#
2017211656, TCM Idea# 2016215025, TCM Idea# 2014215018, and TCM Idea#
2012215056. For any such projects listed above in this section 1 that are
required to maintain safe operation and compliance of the Assets, the
Partnership shall determine the final project scope in its sole discretion.

 

  2. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank repairs, improvements and new build projects:
TCM Idea# 2015215024, TCM Idea# 2015215023, TCM Idea# 2015215020, TCM Idea#
2015215022, TCM Idea# 2015215006, TCM Idea# 2016215005, TCM Idea# 2015215008,
AFE# DTKRS.0600.2017.03 (TCM Idea# 2015215017), AFE# DTKRS.0600.2017.02 (TCM
Idea# 2015215018), AFE# DTKRS.0600.2017.01 (TCM Idea# 2015215010), TCM Idea#
2015215019, TCM Idea# 2015215015, TCM Idea# 2015215012, TCM Idea# 2015215026,
TCM Idea# 2009005038, AFE# DTKRS.0600.2016.03 (TCM Idea# 2011215042), AFE#
DTKRS.0600.2016.05 (TCM Idea# 2009005041). For any such projects listed above in
this section 2 that are required to maintain safe operation and compliance of
the Assets, the Partnership shall determine the final project scope in its sole
discretion.

 

  3. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the tank improvement program listed under AFE# 164100007 (TCM Idea#
2015215004). The Partnership, in its sole discretion, shall determine the final
scope of the project listed above in this section 3, if required to maintain
safe operation and compliance of the Assets.

 

  4. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following manifest rail unloading project identified: TCM Idea#
2016215023. The Partnership, in its sole discretion, shall determine the final
scope of the project listed above in this section 4, if required to maintain
safe operation and compliance of the Assets.

 

  5.

Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following miscellaneous projects identified: AFE# 172100068
(TCM Idea# 2017211658), AFE# 162100077 (TCM Idea# 2016215022), TCM



--------------------------------------------------------------------------------

  Idea# 2013215028, AFE#172100086 (TCM Idea # 2014215009). For any such projects
listed above in this section 5 that are required to maintain safe operation and
compliance of the Assets, the Partnership shall determine the final project
scope in its sole discretion.

 

  6. All capital costs related to the installation of closed-purge, closed-loop,
or closed-vent samplers at all storage tanks by 2021 (per the Consent Decree
mentioned in Schedule 1). According to TRMC representatives, as recorded in
section 2.2.4 of ERM’s Due Diligence Summary Report (October 2017), there are 42
tanks left to retrofit in the Assets covered by the 2017 Anacortes Contribution
Agreement..

Expense and/or Capital Projects

 

  1. The parties agree that the following tanks included in the 2017 Anacortes
Assets Contribution Agreement listed on Schedule VII have been inspected,
cleaned, and repaired to ensure compliance with API 653 or API 510 standards
within the 36 months prior to the date hereof and are excluded from the
reimbursement requirements listed above unless such actions fail to meet such
compliance standards due to the negligence of TRMC.

 

Tank Number

TK001 TK019 TK024 TK025 TK026 TK028 TK060 TK091 TK092 TK134 TK248 TK156 TK158
TK180 TK241 A TK241 B

 

  2. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all expense and capital costs incurred
for the execution of the following miscellaneous projects identified in the
tables below.

Tank Farm Projects

 

 

IEA)—Replace aging power poles in Tank Farm

 

IEA)—Upgrade Switch Racks

 

IEA)—Tank Farm Conduit



--------------------------------------------------------------------------------

 

IEA)—Replace MOV’s in the tank farm

 

IEA)—Replace Coggins Conduit and wire

 

IEA)—Tank Farm Grounding

 

IEA)—Install electric heat tracing

 

PIPE)—Upgrade steam piping in tank farm

 

REF)—Sample station compliance

 

IEA)—Skim oil sump level controller to P-709

 

INSP)—Required inspection work on V-801

 

INSP)—Required inspection work on TK-38

 

REF)—Purchase tank 8 heater

 

TKWK)—Roof Drains, Seal Failures

 

IEA)—Back pressure regulator for C4 to storage

 

INSP)—Offsite/Rack Piping RBMI Implementation – Field

Marine Terminal Projects

 

 

REF)—Contingency boom replacement

 

IEA)—Causeway Conduit

 

PPXX)—Abrasive Blast and recoat wharf lines and remove asbestos conduit

 

REF)—Rebuild bumpers to be prioritized by operations

 

WINP)—Install stairway to access spill boats

Rail Projects

 

 

RAIL)—Rail Maintenance & Inspection

 

Rail)—Rail Track Repair

Note, the above projects in this section 2 are characterized by Program and
Technical ID or Work Note shown in the Major Special Maintenance (MSM) budget of
the Andeavor Anacortes Refinery. For any such projects listed above in this
section 2 that are required to maintain safe operation and compliance of the
Assets, the Partnership shall determine the final project scope in its sole
discretion.

 

  3. All additional operating expenses associated with accelerating the tank
containment dike erosion control program, for the mitigation of erosion issues,
over the next five years. This issue is recorded in section 2.2.2 of ERM’s Due
Diligence Summary Report (October 2017) as well as section 3.2.1 of Coffman’s
Mechanical Integrity Due Diligence Study (September 2017).

 

  4. All costs related to the installation of independent high-high level
switches, consistent with the established tank inspection and repair program.
This issue is recorded in section 3.2.1 of Coffman’s Mechanical Integrity Due
Diligence Study (September 2017).

 

  5. All costs for any future modifications required to comply with Andeavor
“Tank & Loading Rack” fire protection standard CPER-004 currently under review.
This issue is recorded in section 3.4.11 of Coffman’s Mechanical Integrity Due
Diligence Study (September 2017).



--------------------------------------------------------------------------------

  6. All costs for implementing a surge study for the wharf transfer piping and
for any required modifications discovered as a result of this study. This issue
is recorded in sections 2.2.1 and 6.2.1 of ERM’s Due Diligence Summary Report
(October 2017).

 

  7. All costs for implementing a study of the dike arrangement to the north and
east sides of Tank 38, which may not adequately direct contents to the remote
containment area in the event of a vessel failure, and for any required
modifications discovered as a result of this study. This issue is recorded in
section 3.2.2 of Coffman’s Mechanical Integrity Due Diligence Study (September
2017).

 

  8. All costs for potential future expenses of investigation and mitigation
work related to seep of oil through the north secondary containment dike for
tanks 6 and 7. This issue is recorded in sections 6.1.1 and 6.2.3 of ERM’s Due
Diligence Summary Report (October 2017).

 

  9. All costs related to the installation of storage tank seals and gaskets,
required by Refinery Sector Rule MACT Subpart CC, to be identified in the
established compliance schedule for tank inspection and repair. This issue is
recorded in section 2.2.3 of ERM’s Due Diligence Summary Report (October 2017).

 

  10. All costs to empty, blind-flange or air-gap any of the out-of-service
tanks listed below.

 

Tank Number

TK034 TK046 TK047 TK048 TK055 TK062 TK088 TK089 TK090 TK095 TK098 TK099 TK110
TK147 TK159 TK232 TK249

 

  11. All costs for removal of out-of-service assets identified in section 6.2.8
of ERM’s Due Diligence Summary Report (October 2017). These assets include 17
tanks (shown in Section 10 above), asphalt loading rack, pipelines, red dye shed
and lead shed.



--------------------------------------------------------------------------------

  12. All costs related to the performing of an assessment of propane and butane
vessel containment areas, and any resulting project expenses required, to ensure
compliance with National Fire Protection Association (NFPA) fire codes. This
issue is recorded in section 6.3.3 of ERM’s Due Diligence Summary Report
(October 2017).

 

  13. All costs related to performing an initial direct assessment, and any
resulting required repairs, of the Andeavor-owned segment of the underground
“Kinder Morgan” crude pipeline. This issue is recorded in section 3.3.1 of
Coffman’s Mechanical Integrity Due Diligence Study (September 2017).

 

  14. All costs related to performing an initial inspection, and any resulting
required repairs, of the wharf sumps. This issue is recorded in section 3.3.5 of
Coffman’s Mechanical Integrity Due Diligence Study (September 2017).

 

  15. All costs related to performing an initial inspection, and any resulting
required repairs, of the cathodic protection (CP) systems for the aboveground
storage tank bottoms, buried facility piping and marine structures. During this
inspection the rectifiers will be surveyed and any rectifiers which are not
Nationally Recognized Testing Laboratory (NRTL) listed per OSHA (Occupational
Safety and Health Administration) and NFPA requirements will be replaced and
costs will be subject for reimbursement. These issues are recorded in section
3.4.17 of Coffman’s Mechanical Integrity Due Diligence Study (September 2017).

 

  16. All cost of in-service inspections and evaluations of the condition of
tank walls and tank floors for each of the following tanks, using accepted
engineering methods for non-invasive external inspections that do not require
that a tank be emptied or structurally altered, which are conducted before the
earlier of (i) an API 653 inspection of such tank and (ii) November 7, 2022, up
to an aggregate reimbursable cost not to exceed two million dollars for all such
tanks.

 

Tank Number TK003 TK005 TK006 TK008 TK011 TK013 TK015 TK017 TK018 TK021 TK022
TK027 TK030 TK032 TK033 TK035 TK036 TK037 TK038 TK113 TK114 TK142 TK148 TK230
TK247 TK054 TK056 TK138 TK160 TK157 TK221 TK222 TK223 TK224 TK225 TK226 TK227
TK228 TK229



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements, Other Transactions and Applicable Terms

Initial Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, the Operating Company, Andeavor,
Tesoro Alaska, TRMC and Tesoro High Plains Pipeline Company LLC   
April 26, 2011    April 26, 2013    April 26, 2016    TRMC and Tesoro Alaska   
TRMC    April 26, 2021    Yes



--------------------------------------------------------------------------------

Amorco Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second
Deadline Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC    April 1, 2012    April 1, 2014    April 1, 2017    TRMC    TRMC   
April 1, 2022    Yes



--------------------------------------------------------------------------------

Long Beach Contribution Agreement

 

Contribution
Agreement

 

Closing Date

 

First

Deadline Date

 

Second

Deadline Date

 

Andeavor
Indemnifying
Parties

 

Andeavor
Indemnified
Parties

 

Third

Deadline Date

 

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, the Operating Company,
Andeavor and TRMC   Execution Date is September 14, 2012, and various Effective
Times are upon receipt of the Long Beach Approval, the CDFG Approval and the
Other Approvals as set forth in the agreement, as applicable  
September 14, 2014   September 14, 2017   TRMC   TRMC   September 14, 2022   Yes



--------------------------------------------------------------------------------

Anacortes Rail Facility Contribution Agreement

 

Contribution Agreement

 

Closing Date

 

First

Deadline Date

 

Second

Deadline Date

 

Andeavor
Indemnifying
Parties

 

Andeavor
Indemnified
Parties

 

Third

Deadline Date

 

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of November 15,
2012, among the Partnership, the General Partner, the Operating Company,
Andeavor and TRMC   November 15, 2012   November 15, 2014   November 15, 2017  
TRMC   TRMC   November 15, 2022   No



--------------------------------------------------------------------------------

BP Carson Tranche 1 Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of May 17, 2013,
among the Partnership, the General Partner, the Operating Company, Andeavor and
TRMC    June 1, 2013    Not Applicable    Not Applicable    Not Applicable   
Not Applicable    Not Applicable    No



--------------------------------------------------------------------------------

BP Carson Tranche 2 Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of November 18,
2013, among the Partnership, the General Partner, the Operating Company,
Andeavor, TRMC and Carson Cogeneration Company    December 6, 2013    Not
Applicable    Not Applicable    Not Applicable    Not Applicable    Not
Applicable    No



--------------------------------------------------------------------------------

West Coast Assets Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First

Deadline

Date

  

Second

Deadline

Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third

Deadline

Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of June 23, 2014,
among the Partnership, the General Partner, the Operating Company, Tesoro
Logistics Pipelines LLC, Andeavor, TRMC and Tesoro Alaska   

First Closing Date: July 1, 2014

 

Second Closing Date has the meaning set forth in the Contribution Agreement

   The second (2nd) anniversary of the First Closing Date or the Second Closing
Date, as applicable   

With respect to Section 3.1(a): Not applicable

 

With respect to Section 3.2: The fifth (5th) anniversary of the First Closing
Date or the Second Closing Date, as applicable

   Andeavor, TRMC, Tesoro Alaska    Andeavor, TRMC, Tesoro Alaska   
The tenth (10th) anniversary of the First Closing Date or the Second Closing
Date, as applicable.    Yes



--------------------------------------------------------------------------------

2015 Line 88 and Carson Tankage Contribution Agreement

 

Contribution Agreement

 

Closing Date

 

First

Deadline

Date

 

Second

Deadline

Date

 

Andeavor
Indemnifying
Parties

 

Andeavor
Indemnified
Parties

 

Third

Deadline

Date

 

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement effective as of November 12,
2015, among the Partnership, the General Partner, the Operating Company, Tesoro
SoCal Pipeline Company LLC, Andeavor, TRMC and Carson Cogeneration Company  
November 12, 2015   November 12, 2017   November 12, 2020   Andeavor, TRMC,
Carson Cogen   Andeavor, TRMC, Carson Cogen   November 12, 2025   Yes



--------------------------------------------------------------------------------

2016 Alaska Assets Contribution Agreement

 

Contribution
Agreement

 

Closing Date

 

First

Deadline

Date

 

Second

Deadline

Date

 

Andeavor
Indemnifying
Parties

 

Andeavor
Indemnified
Parties

 

Third

Deadline

Date

 

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement effective as of July 1, 2016,
among the Partnership, the General Partner, the Operating Company, Tesoro Alaska
Company LLC, and Andeavor   July 1, 2016   July 1, 2018   July 1, 2021   Tesoro
Alaska Company LLC   Not applicable   July 1, 2026   Yes KENAI TANKAGE          
    Contribution, Conveyance and Assumption Agreement effective as of July 1,
2016, among the Partnership, the General Partner, the Operating Company, Tesoro
Alaska Company LLC, and Andeavor   September 16, 2016   September 16, 2018  
September 16, 2023   Tesoro Alaska Company LLC   Not applicable  
September 16, 2026   Yes ANCHORAGE AND FAIRBANKS TERMINALS              



--------------------------------------------------------------------------------

Martinez Assets Contribution Agreement

 

Contribution Agreement

 

Closing Date

 

First

Deadline

Date

 

Second

Deadline

Date

 

Andeavor
Indemnifying
Parties

 

Andeavor
Indemnified
Parties

 

Third

Deadline

Date

 

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement effective as of November 21,
2016, among the Partnership, the General Partner, the Operating Company, TRMC
and Andeavor   November 21, 2016   November 21, 2018   November 21, 2021   TRMC
  Not applicable   November 21, 2026   Yes



--------------------------------------------------------------------------------

For Assets owned by Western Refining, Inc. and Western Refining Logistics LP and
their subsidiaries prior to the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

 

Pre-Merger Agreement

WNRL Assets

  

Closing Date

  

First
Deadline

Date

  

Second
Deadline

Date

  

Andeavor
Indemnifying
Parties

  

Andeavor
Indemnified
Parties

  

Third
Deadline

Date

  

Omnibus
Section 5.1(b)
Applies

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder    October 30, 2017    Not Applicable    Not
Applicable    Not Applicable    Not Applicable    Not Applicable    No



--------------------------------------------------------------------------------

2017 Anacortes Assets Contribution Agreement

 

Contribution Agreement

 

Closing Date

 

First

Deadline

Date

 

Second

Deadline

Date

 

Andeavor
Indemnifying
Parties

 

Andeavor
Indemnified
Parties

 

Third

Deadline

Date

 

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement effective as of November 8,
2017, among the Partnership, the Operating Company, TRMC and Andeavor  
November 8, 2017   November 8, 2019   November 8, 2022   TRMC   Not applicable  
November 8, 2027   Yes



--------------------------------------------------------------------------------

Schedule VIII

Administrative Fee and Indemnification Deductibles

Monthly Administrative Fee

$1,083,333

Annual Environmental Deductible

$800,000

Annual ROW Deductible

$800,000



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, TRMC shall own the leasehold rights in the “Wharf Lease”
issued by the California State Lands Commission and the easements, rights of way
and permits for the “SHPL,” all as defined in the Amorco Contribution Agreement,
and the Partnership Group shall provide operational, maintenance and management
services with respect to such Assets pursuant to the MTUTA. Title to Wharf Lease
rights and the SHPL are scheduled to be contributed to the Partnership Group at
a later date, as set forth in the Amorco Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
MTUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Amorco Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.

For Long Beach Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, TRMC shall own the leasehold rights in the
“Terminal Lease” issued by the Port of Long Beach and the easements, rights of
way and permits for the “Terminal Pipelines,” all as defined in the Long Beach
Contribution Agreement, and the Partnership Group shall provide operational,
maintenance and management services with respect to such Assets pursuant to the
Long Beach Operating Agreement, as defined in the Long Beach Contribution
Agreement. Title to Terminal Lease rights and the Terminal Pipelines are
scheduled to be contributed to the Partnership Group at a later date, as set
forth in the Long Beach Contribution Agreement. The Right of Way Indemnification
set forth in Section 3.2 herein applies to the extent that a Loss arises with
respect to a Partnership Group Member’s interests under the BAUTA before title
to such Assets is contributed to the Partnership Group Member or with respect to
a Partnership Group Member’s failure to become the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in such
Assets after they are finally contributed to the Partnership Group as
contemplated in the Long Beach Contribution Agreement. The Closing Date provided
for in this Agreement shall be as set forth above, without regard to when title
to these Assets is finally contributed to a Partnership Group Member.



--------------------------------------------------------------------------------

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Anacortes Track Use and Throughput Agreement among
the General Partner, the Partnership, the Operating Company and TRMC, (iii) the
Anacortes Mutual Track Use Agreement among the General Partner, the Partnership,
the Operating Company and TRMC, and (iv) the Ground Lease between TRMC and the
Operating Company, all dated as of November 15, 2012, the parties hereto agree
that the indemnification provisions of any of those agreements shall control
over any of the other agreements to the extent the subject matter of the
indemnification is specifically referenced or provided for in that
agreement. For the avoidance of doubt, the indemnification provisions of the
Fourth Amended and Restated Omnibus Agreement shall be subordinate to the
respective indemnification provisions of each of the other agreements referenced
above.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the BP Carson Tranche 1 Contribution Agreement listed on
Schedule VII, (iii) the Master Terminalling Services Agreement – Southern
California among TRMC, the General Partner, the Partnership and the Operating
Company dated as of June 1, 2013, as amended, and (iv) the Carson Storage
Services Agreement among TRMC, the General Partner, the Partnership and the
Operating Company dated as of June 1, 2013, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements. Notwithstanding
anything to the contrary in the Fourth Amended and Restated Omnibus Agreement,
the indemnification provisions of Sections 3.2 and 3.5 thereof shall not apply
to the Assets as defined in the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII.



--------------------------------------------------------------------------------

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the BP Carson Tranche 2 Contribution Agreement listed on
Schedule VII, (iii) the Amended and Restated Master Terminalling Services
Agreement – Southern California among TRMC, the General Partner, the Partnership
and the Operating Company dated as of December 6, 2013, (iv) the Long Beach
Storage Services Agreement among TRMC, the General Partner, the Partnership and
the Operating Company dated as of December 6, 2013, (v) the Berth 121 Operating
Agreement between the Operating Company and Carson Cogeneration Company, dated
as of December 6, 2013, (vi) the Terminals 2 and 3 Operating Agreement among the
Partnership, the General Partner, the Operating Company and TRMC, dated as of
December 6, 2013, (vii) the Amended and Restated Long Beach Berth Access Use and
Throughput Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (viii) the Long Beach Berth
Throughput Agreement among the Partnership, the General Partner, the Operating
Company, TRMC and Carson Cogeneration Company, dated as of December 6, 2013,
(ix) the SoCal Transportation Services Agreement between TRMC and Tesoro SoCal
Pipeline Company LLC, dated as of December 6, 2013, (x) the Long Beach Pipeline
Throughput Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (xi) the Carson Coke Handling
Services Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (xii) the Coke Barn Lease
Agreement between the Operating Company and TRMC, dated as of December 6, 2013
and (xiii) the Terminals 2 and 3 Ground Lease between the Operating Company and
TRMC, dated as of December 6, 2013, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements.



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Terminalling Services Agreement – Nikiski, among the
General Partner, the Partnership, the Operating Company and Tesoro Alaska,
(iii) the Terminalling Services Agreement – Anacortes, among the General
Partner, the Partnership, the Operating Company and TRMC, (iv) the Terminalling
Services Agreement – Martinez, among the General Partner, the Partnership, the
Operating Company and TRMC, and (v) the Storage Services Agreement – Anacortes,
the Terminalling Services Agreement – Anacortes, among the General Partner, the
Partnership, the Operating Company and TRMC, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

Other. Notwithstanding any other provisions of (i) the Fourth Amended and
Restated Omnibus Agreement, (ii) the Carson II Storage Agreement, and
(iii) Amendment No. 1 to the (SoCal) Transportation Services Agreement dated
November 12, 2015, between TRMC and Tesoro SoCal Pipeline Company LLC, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement. In the event of a conflict of provisions of any of the
above-referenced agreements and the Fourth Amended and Restated Omnibus
Agreement, the provisions of the Fourth Amended and Restated Omnibus Agreement
shall prevail with respect to issues related to the contribution of the assets
described therein, but not with respect to the ordinary operations of such
assets as set forth in the above-referenced agreements.

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

The Partnership Group agree that, after the Effective Date, they shall not
knowingly breach any covenants of TAC contained in that certain Asset Purchase
Agreement dated as of November 20, 2015 by and between Flint Hills Resources
Alaska, LLC and TAC (the “Flint Hills APA”) as if the Partnership Group were
parties thereto instead of TAC.

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Kenai Storage Services Agreement, and (iii) the
Alaska Terminalling Services Agreement, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.



--------------------------------------------------------------------------------

Notwithstanding any other provisions of the Fourth Amended and Restated Omnibus
Agreement, the indemnification obligations of the Andeavor Entities under
Section 3.1(a) of the Fourth Amended and Restated Omnibus Agreement with regard
to the 2016 Environmental Consent Decree are limited to reimbursement for any
capital expenditures that the Partnership Group may be required to make to
comply therewith and any fines or other penalties which may be levied for any
failure therewith (except to the extent such fines or other penalties are the
result of the failure of the Partnership Group to comply therewith with regard
to the contributed assets) and such indemnification obligations shall extend to
or cover any increased ongoing operating or maintenance expenses incurred by the
Partnership Group in connection with their compliance therewith.

For Martinez Assets Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Martinez Storage Services Agreement, dated as of
November 21 2016, between TRMC and the Operating Company; (iii) the Avon Marine
Terminal Operating Agreement, dated as of November 21 2016, between TRMC and the
Operating Company; (iv) the License Agreement, dated as of November 21 2016,
between TRMC and the Operating Company; and (v) the Avon Marine Terminal
Sublease Agreement and the Avon Marine Terminal Use and Throughput Agreement to
be entered into between TRMC and the Operating Company pursuant to Section 2.5
of the Martinez Assets Contribution Agreement, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.

For Assets owned by WNRL on the Closing Date of the Merger Agreement and
acquired by the Partnership pursuant to the Merger Agreement by virtue of its
acquisition of WNRL thereunder:

Notwithstanding any other provisions of the Fourth Amended and Restated Omnibus
Agreement, the Parties hereto agree that the indemnification provisions in
Article VI of the SERA shall control and prevail over any of the provision of
the Fourth Amended and Restated Omnibus Agreement, other than Section 3.5(b),
and shall be the exclusive provisions for all indemnification obligations
relating to the subject matter of the indemnities so provided in Article VI of
the SERA.



--------------------------------------------------------------------------------

For 2017 Anacortes Assets Contribution Agreement listed on Schedule VII:

1. Notwithstanding any other provisions of (i) the Fourth Amended and Restated
Omnibus Agreement, (ii) the Anacortes Storage Services Agreement – Anacortes II,
dated as of November 8, 2017, between TRMC and the Operating Company; (iii) the
Anacortes Marine Terminal Operating Agreement, dated as of November 8, 2017,
between TRMC and the Operating Company; (iv) the Pipeline Transportation
Services Agreement – Anacortes Short Haul Pipelines dated as of November 8,
2017, between TRMC and the Operating Company, (v) the Ground Lease dated as of
November 8, 2017, between TRMC and the Operating Company with respect to the
real property underlying the Tankage; (vi) the Second Amendment dated as of
November 8, 2017, to that certain Ground Lease between TRMC and the Operating
Company relating to a portion of the Anacortes Refinery dated as of November 15,
2012, (vii) the First Amendment dated as of November 8, 2017, to that certain
Ground Lease between TRMC and the Operating Company relating to a portion of the
Anacortes Refinery dated as of July 1, 2014, (viii) the Sublease Rights and
Escrow Agreement between TRMC and the Operating Company dated as of November 8,
2017 and (ix) the Anacortes Marine Terminal Use and Throughput Agreement to be
entered into between TRMC and the Operating Company pursuant to Sublease Rights
and Escrow Agreement, the Parties hereto agree that the indemnification
provisions of any of those agreements shall control over any of the other
agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Fourth
Amended and Restated Omnibus Agreement, the provisions of the Fourth Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.

2. The expenses reimbursable to the Partnership Group for repairs and
maintenance of any aboveground storage tanks, included within the Assets
conveyed, contributed or otherwise transferred pursuant to the 2017 Anacortes
Contribution Agreement (“2017 Anacortes Storage Tanks”), under Section 5.1(b) of
the Fourth Amended and Restated Omnibus Agreement required to bring any of the
2017 Anacortes Storage Tanks into compliance with API Standard 653 shall include
the expense of any required earthwork (such as new sandbeds) to restore such
storage tanks to active service; provided that such expenses shall not include
any expenses for Covered Environmental Losses, which shall continue to be
governed by Section 3.1 of the Fourth Amended and Restated Omnibus Agreement and
the provisions of paragraph 3 below.

3. For any of the 2017 Anacortes Storage Tanks for which the first API 653
internal inspection has not been completed prior to the fifth anniversary of the
applicable Closing Date, the Operating Company shall conduct a detailed review
of all available inspection records or other reports applicable to such storage
tanks and shall make inspections of the visible external condition of the tanks
prior to such fifth anniversary of the applicable Closing Date. If such review
and inspection indicates, in the reasonable judgment of the Operating Company,
that there exists a reasonable concern regarding the structural integrity of any
such tank, then:

(a) The Operating Company shall provide written notice of such reasonable
concern to TRMC, including a detailed description of the Operating Company’s
reasons for such concern;



--------------------------------------------------------------------------------

(b) The Operating Company shall schedule the first API 653 internal inspection
of any such tank at the soonest practical date; and

(c) The Identification Deadline with regard to any Covered Environmental Losses
caused by any release from such tank first identified at the time of such first
API 653 internal inspection of such tank shall be extended for a period of sixty
(60) days following the completion of such first API 653 internal inspection of
such tank.